Detailed Office Action

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (05/27/2022) has been entered.

 Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     				                Acknowledgements

3.	The Examiner undersigned would like to thank Atty. H. Tan, (Reg. No. 73,711) for the new list of amendments provided, clearly stated remarks and observations. 

3.1.	Upon new entry, claims (1 -2, 6 -7, 9, 11 -12, 15 -17, and 20 -24) remain pending in the application, of which (1, 6 -7, 9, 11, 15 -16 and 20) have been amended. Claims (3 -5, 8, 10, 13-14 and 18-19) were cancelled. 

3.2.	The previously presented rejection under 35 USC 103 is withdrawn in view of the new amendments provided.

     Notice of Allowance

4.	In view of the new amendments provided, and persuasive arguments presented, the Examiner considers that the case has been now placed in conditions for allowance, and therefore a Notice of Allowance appears on claims (1 -2, 6 -7, 9, 11 -12, 15 -17, and 20 -24) as following:

                                                       Reasons for Allowance

5.	The following is the Examiners statement of reasons for allowance:

5.1.	The three parallel running independent claim (1, 11 and 16) and the correspondent associated dependencies, are directed to a codec implementation (Figs 1 and 2) respectively, employing the novel feature amendment of:
constructing an uni-directional motion vector merge list for the plurality of triangular shape PUs based on the motion vector merge list (Fig. 9), for the target CU, 
wherein the uni-directional motion vector merge list comprises a plurality of uni-directional motion vector candidates each comprising one motion vector of a corresponding candidate in the motion vector merge list; and 
wherein constructing a uni-directional MV merge list for the plurality of triangular shape PU s based on the motion vector merge list constructed for the CU comprises: 
selecting respective uni-directional motion vector candidates from various motion vector candidates in the motion vector merge list constructed for the CU, while preserving orders thereof. 

5.2.	The new set of incorporated feature/steps amendments, combined with the rest of the of the cited steps, it has no analogous in the art at the time the invention was made or filed, and is/are therefore considered a novelty.

5.3.	The below list of Prior art (PA) on record (see Section 6), fails to fairly disclose and/or suggest the details/steps of the new amended inter-prediction technique (see section 5.1).

5.4.	For at least above arguments, the Examiner undersigned is believed that the new list of claims to limitations, are constructed in such manner, it’s to be in condition for allowance.

6.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

6.1.	Patent documentation:

US 11,134,251 B2		Wang; et al.		H04N19/86; H04N19/117; H04N19/132; 
US 11,134,261 B2		Wang; et al.		H04N19/577; H04N19/513;
US 11,218,720 B2		Lee; et al.		H04N19/132; H04N19/176; H04N19/119;
US 11,259,043 B2		Lee; et al.		H04N19/119; H04N19/43; H04N19/105;
US 20200029087 A1	Lim; et al.		H04N19/137; H04N19/52; H04N19/176; 
US 20200084452 A1	Lim; et al.		H04N19/105; H04N19/137; H04N19/159; 
US 20200120334 A1	Xu; et al.		H04N19/105; H04N19/176; H04N19/573;

6.1.	Non-Patent documentation (NPL recorded on file):

_ Triangular prediction unit mode; Lim – Oct-2018.
_ NPL Google Search; 2021.

                 CONCLUSIONS

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can be normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from Patent Application Information Retrieval (PAIR) system. Status information for published Applic. may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.